United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1559
Issued: August 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2020 appellant, through counsel, filed a timely appeal from a March 5, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 5, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted November 26, 2011 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On November 27, 2011 appellant, then a 53-year-old express mail clerk, filed a traumatic
injury claim (Form CA-1) alleging that on November 26, 2011 she was carrying heavy bags and
placing them into a postal container when she felt pain in her left leg and hip while in the
performance of duty.
By decision dated March 14, 2012, OWCP denied appellant’s claim. It found that the
medical evidence submitted was insufficient to establish a firm medical diagnosis in connection
with the accepted November 26, 2011 employment incident. OWCP noted that appellant’s
physician diagnosed low back, left thigh and hip pain; however, pain was a symptom, not a medical
diagnosis.
On March 29, 2012 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review and submitted additional medical evidence. By
decision dated July 11, 2012, the hearing representative affirmed the March 14, 2012 decision.
Appellant, through counsel, subsequently submitted multiple requests for reconsideration.
By decisions dated June 14, 2013, and February 19, July 8, and December 12, 2014, OWCP denied
modiﬁcation of its prior decisions.
On March 3, 2015 appellant, through counsel, appealed to the Board. By decision dated
January 15, 2016, the Board found that appellant had not met her burden of proof to establish that
her left hip and back conditions were causally related to the accepted November 26, 2011
employment incident.5
On January 3, 2017 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
A November 29, 2016 magnetic resonance imaging (MRI) scan of appellant’s left hip read
by Dr. Jonathan S. Luchs, a Board-certiﬁed diagnostic radiologist, demonstrated left greater
trochanteric bursitis, left gluteus medius tendinitis with intrasubstance longitudal partial tear
without full-thickness tear, and insertional left gluteus medius tendinosis without full-thickness
tear.

4

Docket No. 15-0830 (issued January 15, 2016), petition for recon. denied, Docket No. 15-0830 (issued
August 19, 2016); Docket No. 17-1460 (issued December 21, 2018), petition for recon. denied, Docket No. 17-1460
(issued April 22, 2019).
5

Id.

2

In a December 27, 2016 narrative report, Dr. Carlos Montero, a Board-certiﬁed orthopedic
surgeon, noted that appellant’s injury occurred while she was carrying and lifting heavy bags and
placing the heavy bags into a postal container. He noted that appellant initially saw Dr. Andrew D.
Brown, a Board-certified internist, who diagnosed a strain of the left hip with traumatic bursitis
and iliotibial band syndrome with aggravation of degenerative joint disease. Dr. Montero related
that appellant had a previous work-related injury on August 10, 2009, when a heavy box struck
her right foot, causing a contusion of the right foot, a lumbar sprain, and a right foot crushing
injury. He noted that the prior injury involved her right lower extremity and lumbar spine and that
appellant was examined by him for the ﬁrst time on November 10, 2016, with the chief complaint
of severe pain in the left trochanteric region related to the left thigh and knee. Dr. Montero
examined appellant and provided findings which included a history of left hip pain localized in the
left thigh. He also indicated that the examination disclosed full range of motion (ROM) in the left
hip, but painful at extremes. Dr. Montero noted that appellant walked with a cane due to the pain
in her left thigh and that an examination of the hip disclosed no evidence of contractions. He
related that appellant had an intact neurovascular examination, her x-rays were unremarkable, and
an MRI scan of the left hip revealed greater trochanteric bursitis, left gluteus medius tendinitis
with intrasubstance longitudinal partial tear, and left gluteus medius tendinitis. Dr. Montero
diagnosed chronic left greater trochanteric bursitis unresponsive to treatment with gluteus medius
tendinosis. He opined that appellant’s condition was related to her work injury on
November 26, 2011. Dr. Montero advised that her condition was permanent, that she might
require surgery, and that she was totally disabled from work.
By decision dated March 24, 2017, OWCP denied modification of its January 15, 2016
decision.
On June 19, 2017 appellant, through counsel, filed an appeal to the Board. By decision
dated December 21, 2018, the Board found that appellant had not met her burden of proof to
establish that her left hip or low back conditions were causally related to the accepted
November 26, 2011 employment incident.6
In a March 4, 2019 hospital report, Dr. Tadeusz Korszun, Board-certified in emergency
medicine, noted that appellant was seen for left hip pain.
A March 4, 2019 report from a physician assistant assessed calcific bursitis of the left
trochanter region. March 4, 2019 x-rays of the hip and femur revealed calcific bursitis on the left
greater trochanteric region and no acute fracture or dislocation.
On December 6, 2019 appellant, through counsel, requested reconsideration and submitted
additional evidence. The additional evidence consisted of copies of previously submitted reports
which included a June 7, 2018 MRI scan of the lumbosacral spine, a copy of a November 29, 2016
MRI scan of the left hip, and an April 3, 2014 report from Dr. Brown.
By decision dated March 5, 2020, OWCP denied modification of its prior decision.

6

Supra note 4.

3

LEGAL PRECEDENT
A claimant seeking benefits under FECA7 has the burden of proof to establish the essential
elements of his or her claim, including that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury. 8 These are the
essential elements of each and every compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged. Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.10
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.11 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
specific employment incident identified by the employee.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted November 26, 2011 employment incident.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to March 24, 2017 as the Board considered that evidence in its
January 15, 2016 and December 21, 2018 decisions and found that appellant had not met her
burden of proof to establish an injury causally related to the accepted November 26, 2011

7

Supra note 2.

8

See V.L., Docket No. 20-0884 (issued February 12, 2021); L.C., Docket No. 19-1301 (issued January 29, 2020);
J.H., Docket No. 18-1637 (issued January 29, 2020); James E. Chadden, Sr., 40 ECAB 312 (1988).
9
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

T.J., Docket No. 19-0461 (issued August 11, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
11

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
12

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

employment incident. Findings made in prior Board decisions are res judicata absent any further
review by OWCP under section 8128 of FECA.13
Appellant subsequently submitted reports dated March 4, 2019, in which Dr. Korszun
noted that appellant was seen for left hip pain. However, as the Board has held, pain is a symptom,
not a specific medical diagnosis.14 It is appellant’s burden of proof to obtain and submit medical
documentation containing a firm diagnosis.15 This report is, therefore, insufficient to establish
appellant’s claim.
A March 4, 2019 report from a physician assistant indicated a diagnoses of left trochanteric
bursitis. However, the Board has previously explained that reports from a physician assistant do
not constitute competent medical evidence because physician assistants are not considered
physicians as defined under FECA.16 This report is, therefore, also insufficient to establish
appellant’s claim.
March 4, 2019 x-rays of the hip and femur revealed calcific bursitis on the left greater
trochanteric region and no acute fracture or dislocation. The Board has held that diagnostic studies
standing alone lack probative value, as they do not address whether the employment incident
caused a diagnosed condition.17 This report is, therefore, insufficient to establish causal
relationship between appellant’s diagnosed condition and the accepted November 26, 2011
employment incident.
The Board, therefore, ﬁnds that appellant has not met her burden of proof as there is no
medical evidence of record which contains a rationalized medical opinion of how the
November 26, 2011 employment incident caused or aggravated a medical condition.18 Thus,
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
13
See S.M., Docket No. 19-1961 (issued January 28, 2021); V.G., Docket No. 19-0038 (issued June 18, 2019);
B.W., Docket No. 17-0366 (issued June 7, 2017); Clinton E. Anthony, Jr., 49 ECAB 476 (1998).
14

See C.W., Docket No. 19-0468 (issued July 16, 2019); E.M., Docket No. 18-1599 (issued March 7, 2019); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012) (findings of pain or
discomfort alone do not satisfy the medical aspect of the fact of injury medical determination).
15

E.M., id.

16

Section 8101(2) of FECA provides that physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); see also C.K., Docket No. 19-1549 (issued June 30, 2020) (physician assistants are not considered physicians
under FECA).
17

See J.S., Docket No. 19-0345 (issued August 11, 2020); J.S., Docket No. 17-1039 (issued October 6, 2017).

18

See C.C., Docket No. 17-1841 (issued December 6, 2018); George Randolph Taylor, 6 ECAB 986, 988 (1954)
(where the Board found that a medical opinion not fortified by medical rationale is of little probative value).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted November 26, 2011 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 5, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

